UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7765



WILLIAM HOLLY,

                                           Petitioner - Appellant,

          versus


J. D. LAMER, Warden; KATHLEEN M. HAWK, Direc-
tor Federal Bureau of Prisons; JANET RENO,
Attorney General; GASTON CAPERTON, Governor;
EVEN BAYH, Governor; PAMELA CARTER, Attorney
General State of Indiana; CHARLES G. BROWN,
Attorney General of West Virginia,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-95-70-5)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Holly, Appellant Pro Se. Scott E. Johnson, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia; Helen
Campbell Altmeyer, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling,
West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     William Holly appeals the district court's order denying re-

lief on his 28 U.S.C. § 2241 (1994) petition and his corresponding

motion for reconsideration. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. Holly v. Lamer, No. CA-95-70-5
(N.D.W. Va. Sept. 30, 1996; Oct. 16, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2